Title: To Thomas Jefferson from Richard Barron, 26 March 1781
From: Barron, Richard
To: Jefferson, Thomas



Sir
Hampton March 26 81

This morning Came to our Bay 15 or Sixteen Sail more vessells which make thirty some odd which I suppose to be all British. They all lay at ancor Near the Cape they might have got up this morning but Lay fast. There is one Ship Coming up with a Whit flag at her Fore Top mast head but What She is I know not but Suppose her to be British. We have no accounts what they are but Conjecter them to be some from New York. My Brother has Just Gon over the Watter to the Ile White and Desierd me to acquaint your Excellency of all arrivalls of Vessells and those that might Sail from hear. I am Sir your most Obt Ser.

Richd Barron

 